Citation Nr: 0813573	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for cirrhosis.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, in which service connection for cirrhosis and 
hepatitis C was denied.

In January 2008, subsequent to the December 2007 supplemental 
statement of the case, the veteran submitted medical evidence 
from his private treating physician.  While this evidence has 
not been considered by the RO in the first instance, the 
veteran waived his right to such consideration.

The veteran testified before the undersigned Veterans Law 
Judge in February 2008.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  In February 2008, the veteran withdrew his appeal of the 
claim for service connection for cirrhosis.

2.  Hepatitis C is the etiological result of the veteran's 
service-connected duodenal (peptic) ulcer disease. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for service connection for 
cirrhosis have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 
& Supp. 2007); 38 C.F.R. § 20.204 (2007).

2.  The criteria for service connection for hepatitis C have 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

In February 2007, the veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
January 2007 statement of the case. This perfected his appeal 
as to his claim for service connection for cirrhosis.  In 
February 2008, in hearing testimony proffered before the 
Board promulgated a decision on this issue, the veteran 
indicated that he wished to withdraw his appeal as to this 
issue.

A substantive appeal may be withdrawn by the veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the veteran withdrew his appeal as to the issue of service 
connection for service connection for cirrhosis, there 
remains no allegation of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review this issue.

II.  Service Connection

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran seeks entitlement to service connection for 
hepatitis C and argues that the condition is the result of 
blood transfusions he received during surgery for his ulcer 
condition in 1976.  

The veteran is service connected for duodenal (peptic) ulcer 
disease, status post Billroth I gastrectomy.  Private medical 
records reveal that the veteran underwent exploratory 
laparotomy, vagotomy, antrectomy, and Billroth I anastomosis 
in September 1976 for a perforated duodenal ulcer.  
Complications included prolonged ileus lasting 8-9 days.  He 
was placed on triple therapy antibiotics for his perforation 
and the wound was left open down to the fascia because of 
possibility of infection.  He was discharged after 12 days.

In January 2008, the veteran's private treating physician 
provided an opinion that the veteran's hepatitis C was most 
likely contracted as the result of blood transfusion required 
during the treatment for his peptic ulcer disease.  The 
physician noted that the veteran had been a patient in his 
practice for many years.

The operative reports from the 1976 surgery do not 
specifically reflect whether the veteran was or was not given 
transfusions during his surgery.  However, it is noted that 
these records do not contain nursing notes, anesthesia 
records, or records of medications administered during the 
veteran's surgery and treatment-including records of 
intravenously administered substances.

It is noted that the veteran was not service-connected for 
his gastric condition until 2006 and, up to that point, the 
majority of the veteran's treatment for his gastric condition 
was received from private health care providers.  In fact, 
the January 2008 opinion from the veteran's private physician 
specifically notes that the veteran had been a patient for 
"many years."  

The medical evidence of record contains no opinions against a 
finding that the veteran's hepatitis C is the result of 
treatment required for his now service-connected gastric 
condition.

Accordingly, the benefit of the doubt goes to the veteran and 
service connection for hepatitis C is warranted.  See 
38 C.F.R. § 3.102.


ORDER

The appeal of the claim of entitlement to service connection 
for cirrhosis is dismissed.

Service connection for hepatitis C is granted.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


